CAUSE NO. 12-19-00349-CR, 12-19-00374-CR
                                     IN THE COURT OF APPEALS
                            TWELFTH COURT OF APPEALS DISTRICT
                                             TYLER, TEXAS


SCOTT MICHAEL YOUNG,                          }       APPEALED FROM 241ST DISTRICT
APPELLANT

V.                                            }       COURT IN AND FOR

THE STATE OF TEXAS,                           }       SMITH COUNTY, TEXAS
APPELLEE
                                                  ORDER

       Came on for consideration the Appellant’s Pro Se Request for Copies of the Court Records in the
above-referenced causes, and it appearing that Appellant’s counsel has filed an Anders brief herein and
that Appellant has been unable to adequately examine the record so that he can file a pro se brief, it is
hereby ORDERED that the motion be, and hereby is GRANTED and that the trial court ensure that
Appellant has the opportunity to fully and adequately examine the appellate record on or before Friday,
October 23, 2020, by paper form sent to the warden of Appellant’s unit with explicit instructions to
provide Appellant with supervised access to printed record. See Kelly v. State, 436 S.W.3d 313, 318, 320
(Tex. Crim. App. 2014) (appellate courts have an “on-going responsibility, once an appellant manifests
his desire for pro se record access, to officially guide the process and follow through to make sure that
such access is granted before they rule on the validity of appointed counsel’s Anders brief and motion to
withdraw;” an “appellate court may not rule on the motion to withdraw and the validity of
the Anders brief until the appellant has been given access to, and an adequate opportunity to review, the
appellate record”). The court shall provide Appellant with a receipt letter to sign and return.
       It is FURTHER ORDERED that the trial court notify this Court in writing as to the date or dates
upon which the appellate record was made available to Appellant and the amount of time for which
Appellant had access to the record on each date, and provide this court with a copy of the receipt letter
signed by the Appellant. Appellant shall have thirty (30) days from the day the appellate record was first
made available to him to file his pro se brief with this Court.
       WITNESS THE HONORABLE JAMES T. WORTHEN, Chief Justice, Court of Appeals
District, Tyler, Texas.
      GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 23rd day of
September 2020, A.D.



                                   _________________________________
                                   KATRINA MCCLENNY, CLERK